In an action to recover damages for fraud and breach of fiduciary duty, the defendants Robert B. Marcus and Marcus & Katz, Esqs. appeal, from so much of an order of the Supreme Court, Suffolk County (Cannavo, J.), dated November 4, 1992, as failed to dismiss the first cross claim of the defendants Good Buys Too, Inc. and Good Buys, Inc. and that portion of the second cross claim which was premised on a violation of Judiciary Law § 487.
Ordered that the order is affirmed, insofar as appealed from, with costs, for reasons stated by Justice Cannavo at the Supreme Court. Thompson, J. P., O’Brien, Ritter and Krausman, JJ., concur.